Mathews, J.
delivered the opinion of the court. This action was commenced to obtain the division of a tract of land, which was held in common by the parties. It is said to contain four hundred arpents, one half of which the defendant holds under a title derived from the grantee, of a date anterior to that of the deed, under which the plaintiff claims the other half. In pursuance to an order of the district court, the land has been surveyed and a plat, representing its figure and limits, has been returned by the surveyor, and comes up with the record.
The deed, under which the defendant claims, calls *81for a beginning, at the upper end of the plantation on which the family of the grantee resided. It purports to convey two hundred arpents, to be ascertained by running down the bayou Robert, on which the land is situated, and back for quantity.
West’n District.
September, 1820.
Baldwin for the plaintiff, Wilson for the defendant.
We are of opinion that the land, called for by this deed, must in the division of the disputed property, be first satisfied, and the twenty arpents of face, laid off for the defendant accordingly, and the balance of the whole tract of four hundred arpents for the plaintiff.
It is therefore, ordered, adjudged and decreed that the judgment of the district court be annulled, avoided and reversed, and it is further ordered, adjudged and decreed, that the land in dispute, be divided, between the plaintiff and defendant, by beginning on the bayou Robert, at the upper end of the clearing made by Wade, the grantee, and running down the said bayou, a front sufficient to make two hundred arpents, with a depth as delineated in the plat of survey, which comes up with the record, to be assigned to the defendant and appellee and that the balance of said tract of four hundred arpents, be laid off for and assigned to the plaintiff and appellant: and that the costs be divided between the parties.